IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


WIDAEY DINNALL,

             Appellant,

 v.                                                     Case No. 5D17-3148

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 6, 2018

3.800 Appeal from the Circuit
Court for Orange County,
Kim Shepard, Judge.

Matthew R. McLain, of McLain Law, P.A.,
Longwood, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant’s conviction following his no contest plea to attempted second-degree

murder with a firearm has previously been affirmed by this court and will not be disturbed.

Appellant committed the crime when he was seventeen years old.             The trial court

sentenced Appellant to a twenty-five year term of incarceration with a twenty-five year

mandatory minimum sentence. Although we affirm the twenty-five year sentence, we
reverse in part and remand for resentencing solely to provide for judicial review after

twenty years to allow for the possibility of early release. See Kelsey v. State, 206 So. 3d
5, 8 (Fla. 2016); Montgomery v. State, 230 So. 3d 1256, 1263 (Fla. 5th DCA 2017);

Burrow v. State, 219 So. 3d 910, 911 (Fla. 5th DCA 2017).

      AFFIRMED in part, REVERSED in part, and REMANDED with instructions.


PALMER, EVANDER and EDWARDS, JJ., concur.




                                            2